EXHIBIT 10.28
January 16, 2009
Mr. Michael D Gaston
4317 Woodwick Court
Fort Worth, Texas 76109

  Re:    Retirement and Separation of Employment

Dear Mike:
     This letter agreement and release of claims (the “Agreement”) sets forth
the terms and conditions governing your agreement to retire from, and the
resulting the termination of your employment relationship with, Cash America
Management L.P., and any relationship with Cash America International, Inc., and
their affiliates and subsidiaries (collectively, the “Company”). Additionally,
it is agreed that this Agreement sets forth the entire agreement between you and
the Company (the “Parties”) and its predecessors, directors, officers,
employees, agents and representatives relating to the separation of your
employment.
     Except as expressly provided herein, this Agreement is not intended to
alter the form or timing of any severance pay or benefits provided to you under
any prior arrangement, including, but not limited to, the Cash America
International, Inc. Severance Pay Plan for Executives (the “Severance Plan”) but
is intended to provide for certain modified or additional payments and benefits
described herein. Your separation from the Company under this Agreement is an
Eligible Termination for purposes of Section 2(c) of the Severance Plan.
     Your retirement and separation from service is effective January 16, 2009
(the “Severance Date”). In consideration of your separation from service, you
and the Company agree to the following:

(1)   If you agree to and accept the terms contained in this Agreement, you must
sign the Agreement in the space provided below and return one fully executed
original of this Agreement to the Company by February 9, 2009, which date is
more than 21 days after the date that this Agreement is being delivered to you.
If you elect to sign this Agreement and return an original of it to the Company,
you will have seven (7) days after you deliver the original of the Agreement to
the Company during which you may revoke your acceptance. If you choose to revoke
your acceptance, you must notify the Company in writing, and the Company must
receive the notification by the expiration of this seven-day period. If you do
not sign this Agreement within the time period required by law, or if you revoke
your acceptance during the revocation period described above, this Agreement
will be of no further force or effect, and you will not be entitled to any of
the payments or benefits described herein.

1



--------------------------------------------------------------------------------



 



(2)   Your separation from all offices and positions held by you in the Company
will be effective as of January 16, 2009. Your Executive Change-In-Control and
Severance Agreement shall also automatically terminate as of January 16, 2009.  
(3)   If you sign the Agreement in the manner described in paragraph (1) above
and you do not thereafter revoke your acceptance, the Company will pay to you a
single lump-sum payment in the total gross amount of $393,023.29 (less all
applicable deductions), between August 21st and September 18th 2009.   (4)   If
you sign this Agreement in the manner described in paragraph (1) above and you
do not thereafter revoke your acceptance, the Company will pay to you severance
pay in the aggregate gross amount of $397,498.50 (such payments being referred
to herein as the “Salary Continuation Pay”), less applicable withholdings
required by law. The Salary Continuation Pay is for the period between the
Severance Date and June 30, 2010. These payments will commence on the
January 23, 2009 pay date (subject to the expiration of the revocation period of
the Agreement, as described in Section 4 of the Severance Plan), and will end on
the Company’s regularly scheduled payday that includes payment of wages for the
pay period that includes June 30, 2010. During this period, the Salary
Continuation Pay will be paid in substantially equal installments in accordance
with the Company’s normal payroll practices and policies (as provided in
Section 3(a)(ii)(B) of the Severance Plan).   (5)   If you sign the Agreement in
the manner described in paragraph (1) above and you do not thereafter revoke
your acceptance, the Company will pay to you in a single lump sum an amount
equal to $21,000.00, which reflects the value of 160 hours of vacation. This
lump-sum amount will be paid to you between February 6th and February 20th 2009.
  (6)   If you sign the Agreement in the manner described in paragraph (1) above
and you do not thereafter revoke your acceptance, the Company will provide group
welfare benefits, including, but not limited to, group medical, dental and
vision benefits under the Company’s group health plan(s) as provided in
Section 3(a)(iii) of the Severance Plan.   (7)   This Agreement provides for any
and all payments to you for any reason associated with your employment with the
Company up to and including January 16, 2009. Notwithstanding anything in the
Severance Plan to the contrary, you will not be entitled to receive any amounts
under any other plan, program or agreement with the Company (including, without
limitation, incentive pay under the Cash America 2009 Short Term Incentive Plan
or any other incentive plan, Restricted Stock Units (including the 2008 special
award) or any other awards under the Cash America International, Inc. 2004
Long-Term Incentive Plan, or any agreement or arrangement providing benefits or
payments in the event of a change in corporate control); and all other benefits
and

2



--------------------------------------------------------------------------------



 



    perquisites that you are currently receiving will cease on January 16, 2009.
The foregoing will not, however, affect any vested benefits (except for any
portion of the Performance Award granted under your Cash America International,
Inc. 2008 Long Term Incentive Plan Award Agreement that could vest under the
Rule of 65, which portion of the award you hereby agree is forfeited) to which
you are entitled after separation under the terms of any Company benefit or
compensation plan in which you are a participant (including, without limitation,
the Company’s Supplemental Executive Retirement Plan (“SERP”)). The foregoing
will also not affect your receipt of any 2008 Short Term Incentive or any 2008
contribution to the SERP for which you were eligible as of December 31, 2008
should such discretionary incentive or amounts be granted by the Company’s Board
of Directors. Notwithstanding anything herein to the contrary, to the extent
there are any conflicts or inconsistencies between this Agreement and the
Severance Plan, the terms of this Agreement shall prevail.

(8)   You agree not to say, write, do, authorize or otherwise create or publish
anything that will in any way disparage the Company or any of its employees. You
also agree not to interfere with the management of the Company through any
contact with shareholders, directors, employees, vendors and others, and not to
make any public or private statements or comments that may have the effect of
disrupting operations of the Company in any way.   (9)   It is further agreed
that you will return to the Company, on or before January 31, 2009, all Company
property currently in your possession, including without limitation, computers,
PDAs, keys, credit cards, cellular phones, pagers and all papers, lists and
other materials that relate to, or involve, the business of the Company and that
are in your possession or control.   (10)   You further agree to give up any
claim to reinstatement with the Company. You also agree not to apply for
re-employment with the Company or any related Company during the Severance
Period. Following the expiration of the Severance Period, you may apply for
employment and be evaluated along with all other qualified applicants in
accordance with the Company’s hiring policies and procedures.   (11)   You
acknowledge that during the term of your employment you have been privy to
confidential and proprietary information of the Company. You agree to not
disclose to any third party the trade secrets, proprietary information,
marketing strategies, business strategies, business plans, pricing data, legal
analyses, financial information, insurance information, customer lists, customer
information, creditor files, processes, policies, procedures, research, lists,
methodologies, specifications, software, software code, computer systems,
software and hardware architecture and specifications, customer information
systems, point of sale systems, management information systems, software

3



--------------------------------------------------------------------------------



 



    design and development plans and materials, intellectual property,
contracts, business records, technical expertise and know-how, and other
confidential and proprietary information and trade secrets of the Company
(collectively, the “Property”), which were provided to you by the Company and
are confidential and proprietary property of the Company. You further agree not
to use any Property to your personal benefit or the benefit of any third party.
You also agree to return to the Company by your Severance Date all such Property
which is tangible. Notwithstanding the foregoing, the Property protected
hereunder does not include any data or information that has been disclosed to
the public (except where such public disclosure has been made by you without
authorization), that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. The
restrictions in this provision are in addition to, and not in lieu of, any
rights or remedies the Company may have available pursuant to the laws of the
State of Texas to prevent the disclosure of trade secrets and proprietary
information. Your obligations under the nondisclosure provisions hereof (i) will
apply to confidential information that does not constitute trade secrets for a
period of 36 months after your Severance Date, and (ii) will apply to trade
secrets until such Property no longer constitutes trade secrets.

(12)   You agree that, for 18 months after your Severance Date, you will not,
directly or indirectly, solicit, recruit or induce any employee, officer, agent
or independent contractor of the Company to terminate such party’s engagement
with the Company so as to work for any person or business which competes with
the Company for talent; provided, the restrictions set forth in this provision
will only apply to employees, officers, agents or independent contractors with
whom you had business contact during the 12-month period prior to your Severance
Date.   (13)   You agree that, for 18 months after your Severance Date, you will
not, on your own behalf or on behalf of any other person or entity (including
without limitation any entity that you may form, join, consult with, provide
services or assistance to or on behalf of, or otherwise become affiliated with),
compete with the Company anywhere within the Territory by providing management
or consulting services similar to those you provided to the Company with respect
to any products or services similar to those offered (or under development) by
the Company on your Severance Date (“Company Products and Services”). For
purposes of this Agreement, the term “Territory” will mean any territory in
which the Company offers Company Products or Services on the Severance Date,
plus any additional territory into which the Company has actively and directly
sought to expand during the 12-month period preceding the Severance Date in
which you were involved.   (14)   You agree that, for 18 months after your
Severance Date, you will not, on your own behalf or on behalf of any other
person or entity, solicit, initiate contact, call upon,

4



--------------------------------------------------------------------------------



 



    initiate communication with or attempt to initiate communication with any
customer or client of the Company or any representative of any customer or
client of the Company, with a view to providing Company Products and Services to
such clients or customers; provided, the restrictions set forth in this
provision will apply only to customers or clients of the Company with whom you
had contact within the 12-month period prior to your Severance Date.

(15)   You acknowledge and agree that the provisions hereof relating to
confidential and proprietary information, nonsolicitation of employees and
agents, noncompetition, and nonsolicitation of customers and clients
(collectively, the “Covenants”) are reasonable and valid and do not impose
limitations greater than those that are necessary to protect the business
interests and confidential information of the Company. You expressly agree and
consent that, and represent and warrant to the Company that, the Covenants will
not prevent or unreasonably restrict or interfere with your ability to make a
fair living. You agree that the invalidity or unenforceability of any one or
more of the Covenants, or any part thereof, will not affect the validity or
enforceability of the other Covenants, all of which are inserted conditionally
on their being valid in law. In case any one or more of the Covenants contained
in this Agreement shall be held to be invalid, illegal or unenforceable in any
respect for any reason, such invalidity, illegality or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid, illegal or unenforceable Covenant had never been contained
herein. You also agree that in the event any court of appropriate jurisdiction
should determine that any portion or provision of any Covenant is invalid,
unenforceable or excessively restrictive, you and the Company will request such
court to rewrite such Covenant in order to make such Covenant legal, enforceable
and acceptable to such court to the maximum extent permissible under applicable
law. You agree that the Covenants contained in this Agreement are severable and
divisible; that none of such Covenants depends on any other Covenant for its
enforceability; that such Covenants constitute enforceable obligations between
you and the Company; that each such Covenant will be construed as an agreement
independent of any other Covenant of this Agreement; and that the existence of
any claim or cause of action by one party to this Agreement against the other
party to this Agreement, whether predicated on this Agreement or otherwise, will
not constitute a defense to the enforcement by any party to this Agreement of
any such Covenant.       You agree that any remedy at law for any breach of the
Covenants will be inadequate and that the Company will be entitled to apply for
injunctive relief in addition to any other remedy the Company might have under
this Agreement or applicable law.       You acknowledge that, in addition to
seeking injunctive relief, the Company may bring a cause of action against you
for any and all losses, liabilities, damages, deficiencies, costs

5



--------------------------------------------------------------------------------



 



    (including, without limitation, court costs), and expenses (including,
without limitation, reasonable attorneys’ fees), incurred by the Company and
arising out of or due to any breach of any of the Covenants. In addition, you
agree that either party may bring an action against the other for breach of any
other provision of this Agreement.

(16)   This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and guidance
issued thereunder (“Section 409A”) and shall be construed accordingly. Any
payments or distributions payable to you under this Agreement upon your
“separation from service” (as defined for purposes of Section 409A) of amounts
classified as “nonqualified deferred compensation” for purposes of Section 409A,
and not exempt from Section 409A, shall in no event be made or commence until
six (6) months after such separation from service. Each payment under this
Agreement (whether of cash, property or benefits) shall be treated as a separate
payment for purposes of Section 409A. With respect to payments or benefits
provided under this Agreement that are reimbursements or in-kind payments that
are not exempt from Section 409A, the amount of such payment(s) or benefit(s)
during any calendar year shall not affect payment(s) or benefit(s) provided in
any other calendar year, and the right to any payment(s) or benefit(s) shall not
be subject to liquidation or exchange for another benefit. Any reimbursements
under this Agreement shall be paid as soon as practicable but no later than
90 days after you submit evidence of such expenses to the Company (which payment
date shall in no event be later than the last day of the calendar year following
the calendar year in which the expense was incurred).

     In consideration of the above, including the mutual agreements of the
parties hereto and the payments to be made to you hereunder, the receipt and
sufficiency of which are hereby acknowledged and confessed by you, you (on
behalf of yourself and your successors and assigns) voluntarily and knowingly,
fully, completely, and forever release the Company and its officers, directors,
employees, stockholders, and legal successors and assigns of the Company
(collectively, “Released Parties”) from all claims, charges, actions and causes
of action, whether now known or unknown, which you now have, or at any other
time had, or shall or may have against those Released Parties based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring at any time up to and including the date you sign this Agreement ,
including, but not limited to, any claims for claims based upon or arising
under: express or implied contract; wages or benefits owed; covenants of fair
dealing and good faith; interference with contract; option grants; wrongful
discharge or termination; employment discrimination of any type; the Texas
Commission on Human Rights Act (“TCHRA”), and any similar statute in other
states; the Texas Payday Act, the Texas Labor Code, and any similar statute in
other states; any claim of employment discrimination based on exercising rights
under worker’s compensation laws; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e, et seq. (prohibiting discrimination on account of
race, sex, national origin or religion); the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. §§ 621, et seq. (prohibiting

6



--------------------------------------------------------------------------------



 



discrimination on account of age) (ADEA); the Civil Rights Act of 1991; the
Civil Rights Acts of 1866 and 1871, 42 U.S.C. §§ 1981; Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (ERISA); the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101-12213
(ADA); the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq. (FMLA); the
Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (FLSA); the Workers’
Adjustment and Retraining Notification Act (“WARN”); any and all state and
federal statutes which prohibit discrimination or retaliation in employment
based on any protected status (including, without limitation, national origin,
race, sex, sexual orientation, disability, workers’ compensation status, or
other protected category) and amendments to these statutes; the common law,
negligence, gross negligence or any other tort claim, including but not limited
to, intentional infliction of emotional distress, negligent infliction of
emotional distress, negligence, defamation, assault, battery, invasion of
privacy, false imprisonment, breach of contract, interference with a contract,
interference with contractual relations, civil conspiracy, duress, promissory or
equitable estoppel, defamation, fraud, misrepresentation, wrongful termination,
violation of public policy, retaliation, personal injury, breach of fiduciary
duty, loss of consortium, bad faith, and any federal, state or local laws,
statutes, regulations, ordinances, or other similar provisions. You understand
that you are not releasing any claims that arise after the date you sign this
Agreement.
     You understand that following the seven-day revocation period, this release
will be final and binding. You promise that you on behalf of yourself and any
representative, and any person whose claims derive from yours, will not pursue
any claim that you have settled by this release or file any lawsuit or other
legal proceeding to assert any such claims and you understand and agree that you
will not be entitled hereafter to pursue any claims arising out of any alleged
violation of your rights while employed by the Company, including, but not
limited to, claims for back pay, losses or other damages. If you break any of
the promises set forth in the previous sentence, you agree to pay all of the
Company’s costs and expenses (including reasonable attorneys’ fees) related to
the defense of any claims except for claims arising under the Older Workers
Benefit Protection Act (OWBPA) and the ADEA. Although you are releasing claims
that you may have under the OWBPA and ADEA, you understand that you may
challenge the knowing and voluntary nature of this release before a court, the
Equal Employment Opportunity Commission (EEOC), or any other federal, state or
local agency charged with the enforcement of any employment laws. You also
understand that nothing in this release prevents you from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA to challenge the
validity of this release and prevail on the merits of an ADEA claim, a court has
the discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you in the court proceeding. A reduction never can exceed the amount
you recover, or the consideration you received for signing this release,
whichever is less. Furthermore, you

7



--------------------------------------------------------------------------------



 



give up your right to individual damages or remedies in connection with any
administrative or judicial proceeding with respect to your employment or
termination of employment with the Company. You also recognize that the Company
may be entitled to recover costs and attorneys fees incurred by the Company as
specifically authorized under applicable law.
     You on behalf of yourself and any representative, and any person whose
claims derive from yours, promises that no lawsuit or claim has been or will be
filed based on any claims released by this Agreement. If such a lawsuit or claim
has been or is filed, you agree to withdraw or dismiss such lawsuit or claims
upon signing this Agreement; otherwise, you agree to pay all attorneys’ fees and
court costs incurred by the Company or any other released party in defending
against the lawsuit, claim or charge, along with other appropriate damages.
     This Agreement is not an admission on the Company’s part of any liability
whatsoever or that it in any way has acted improperly or unlawfully. The Company
specifically denies any liability or improper or unlawful conduct.
     If any claims are made by or against the Company which arise out of or
relate to your employment with the Company, you agree that you will cooperate
fully in the investigation and defense of such claims, including but not limited
to preparation for and providing truthful testimony.
     This Agreement is intended by you and the Company to be a legally valid and
binding agreement. If any provision of this Agreement if found to be illegal,
invalid or unenforceable, such term or provision shall be severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision were never a part hereof; the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance; and in lieu of
such illegal, invalid or unenforceable provision, there shall be added as part
of this Agreement, a provision as similar in its terms to such illegal, invalid
or unenforceable provision, as may be possible and be legal, valid or
enforceable.
     This Agreement shall be construed and enforced in accordance with the laws
of the State of Texas, United States, and venue for any action brought in
connection with this Agreement shall lie in Tarrant County, Texas, U.S.A.

8



--------------------------------------------------------------------------------



 



     The Company wishes you success in your future endeavors.

            Very truly yours,

Cash America Management L.P.
By its General Partner, Cash America Holding, Inc.
      By:   /s/ Daniel R. Feehan         Title: Chief Executive Officer         
 

9



--------------------------------------------------------------------------------



 



         

     I have read the foregoing Agreement, agree to its terms, and acknowledge
receipt of a copy of same, and the sufficiency of the payments recited in it. I
understand and acknowledge that I should seek counsel from an attorney with
regard to all aspects of this Agreement (including, but not limited to the
release contained in it) and that I have had a sufficient opportunity to do so.
I hereby voluntarily enter into this Agreement effective as of January 16, 2009,
with full knowledge of its meaning and significance. I acknowledge and warrant
that I have been given a period of at least 21 days within which to consider
this Agreement prior to executing it, if I so desire. This Agreement may be
revoked by me for a period of 7 days following its execution. To be effective,
the revocation must be in writing and received by the Company by the expiration
of this seven-day period.

          /s/ Michael D. Gaston       Michael D. Gaston           

Date: January 21, 2009

10